*397ON MOTION FOR A REHEARING.
Defendant in its motion for a rehearing says:
“It is trne, appellant has under the tariffs on file only one rate for $5 sheep bnt it has another rate for $9 sheep. It is not possible to make two rates on one-class and the suggestion of the ■ court that appellant file with the Public Service Commission, a tariff showing two rates on $5 sheep, is suggesting an impossibility as well as a criminal act.”
"We made no such suggestion in the opinion in this case nor did we intend to pass upon the question as to whether it is possible under the law for defendant to file with the Commission two rates on sheep of the value of $5. That question was not before us for decision. Of course, if it is unlawful for defendant to file with the Commission a reduced rate, then there is no way under the laws of Missouri for defendant to limit its common-law liability for the full actual loss sustained by the shipper, except by a special or an express contract, fairly and understandingly made, supported by a consideration of other than a reduced rate.
The motion for a rehearing- is overruled.